DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2020 and 12/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required: 

The claims call for the limitation “control unit” (see at least claim 12). The specification fails to provide clear support for said “control unit”. In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. 

A similar issue is found with the recitation of “electronic device configured to sense a pressure difference” in claim 15.

To overcome this objection, applicant should:
	(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 

See 112 section below, and MPEP, 37 CFR 1.75(d)(1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


b.	an electronic device configured to sense a pressure difference in claim 15. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7 and 12-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6 and 7 call for the limitation “wherein the first temperature is lower than/equal to the second temperature” which limitation is indefinite as the term “the second temperature” lacks antecedent basis. It is also unclear what the first temperature is being compared to.

Claim 12 recites the limitation “a control unit”, which is indefinite as it is unclear which particular structure the applicant is referring to as “a control unit”. The specification is devoid of adequate structure for the claimed control unit. There is no disclosure of any particular structure, either explicitly or inherently, that is used as a control unit to control defrosting of the evaporator. The use of the term “a control unit” is not adequate structure for performing the control function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are many structures capable of being named “control unit”. For example, a controller, a processor, etc… The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structure perform the claimed function. Therefore, the claim is indefinite.

A similar issue is found with the recitation of “electronic device configured to sense a pressure difference” in claim 15.

Claim 12 also calls for the limitation “a control unit configured to determine whether to perform additional defrosting for the evaporator according to a pressure difference sensed by the differential pressure sensor” (see last paragraph); which limitation makes the scope of the claim unclear, as it recites “additional defrosting for the evaporator” without having recited a primary defrosting for the evaporator. 

For examination, “additional defrosting for the evaporator” will be interpreted as defrosting for the evaporator.

Claim(s) 13-20 is/are indefinite for their dependency on an indefinite base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11231219. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims 1 and 12 are respectively present in claims 1 and 6 of U.S. Patent No. 11231219; with the first and second defrosting .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 12-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 0120536 B1).

Regarding claim 12:
Lee discloses a refrigerator (see sole Fig.) comprising: 
a cabinet in which a storage compartment #1 is provided; 
a door to open and close the storage compartment (see sole Fig.); 
a case #3 in which an evaporator is provided, the case comprising an inlet hole #3a formed to draw air from the storage compartment and an outlet hole #3b formed to discharge air into the storage compartment; 
a fan #7 provided to generate flow of air that is drawn via the inlet hole and discharged via the outlet hole (see sole Fig.); 
a differential pressure sensor (#5 & #6) provided in the case (see sole Fig.); and 


Regarding claim 13:
Lee further discloses a heater #13 provided to heat the evaporator.

Regarding claim 14:
Lee further discloses wherein the control unit is configured to measure the pressure difference after a defrosting of the evaporator by the heater is performed (inherently present, as defrosting is a cycling operation. When a second defrosting operation of the evaporator is performed, the control unit is configured to measure the pressure difference again).

Regarding claim 18:
Lee further discloses wherein the control unit is configured to: operate the heater to perform a defrosting of the evaporator and end the operation of the heater when a temperature of the evaporator reaches a first temperature; determine the pressure difference sensed by the differential pressure sensor; and operate the heater to perform an additional defrosting of the evaporator when the determined pressure difference is larger than a preset pressure (inherently present, as defrosting is a cycling operation. When a second defrosting operation of the evaporator is performed, these limitations are met).

Regarding claim 1:
It has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 1, as claimed, would necessarily result from the normal operation of the apparatus of claim 12. See 

Lee further discloses a first defrosting step of performing defrosting for an evaporator, the first defrosting step which ends when a temperature of the evaporator reaches a first temperature (inherently present, as defrosting is a cycling operation. Thus, when a first and a second defrosting operation of the evaporator are performed, all the limitations of claim 1 are met. Note: when a defrosting operations ends, the temperature of the evaporator has reached a temperature by virtue of have been heated by the heater).

Regarding claim 5:
Lee further discloses driving a heater #13 to heat the evaporator in the first defrosting step and the second defrosting step (see abstract and claim 1). 

Regarding claim 8:
Lee further discloses a step of driving a fan to supply air heat-exchanged in the evaporator to the storage compartment, the fan driving step arranged between the first defrosting step and the pressure difference sensing step (inherently present, as defrosting is a cycling operation. When a second defrosting operation of the evaporator is performed, these limitations are met).
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 0120536 B1) in view of Petranek (US 3377817 A).

Regarding claims 15-17:
Lee discloses all the limitations, except for the claimed arrangement found in these claims.

In the same field of endeavor; Petranek teaches wherein the differential pressure sensor comprises, a first through-hole arranged between the evaporator #17 and an inlet hole; a second through-hole arranged between the evaporator and an outlet hole; and a body provided to connect with the first through-hole and the second through-hole, and an electronic device (device that closes switch #22) configured to sense a difference between a pressure of air penetrating the first through-hole and a pressure of air penetrating the second through-hole (Fig. 1, col. 3, L 42-53); wherein the body includes: a first pipe having the first through-hole formed therein and a second pipe having the second through-hole formed therein (Fig. 1); and a connection member provided to connect the first pipe and the second pipe 

Thus, as per MPEP 2144.06 – II; it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lee with the claimed arrangement for the differential pressure sensor mechanism as taught by Petranek.

One of ordinary skills would have recognized that doing so would have facilitated practice of the invention; at least by virtue of employing the well-known differential pressure sensor mechanism to initiate defrosting of the refrigerator.

Claim(s) 2-4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 0120536 B1).

Regarding claim 19:
Lee further discloses wherein the control unit is configured to cool the storage compartment when the measured pressure difference is the preset pressure-or less (inherently present, under normal operating conditions). 

Lee does not specifically disclose a compressor.

By official notice, the examiner submits that employing a compressor in a refrigerator is well known in the art.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lee with a compressor.



Regarding claim 20:
Lee as modified discloses all the limitations.
Lee further discloses wherein the control unit is configured to drive the fan to supply air heat-exchanged with the evaporator to the storage compartment when the storage compartment is cooled (see sole Fig.).

Regarding claim 2:
See rejection of claim 19.

Regarding claim 3:
Lee as modified discloses all the limitations.
Lee further discloses wherein the operation step is performed after the second defrosting step is completed, when the measured pressure difference is the preset pressure (this limitation is inherently achieved, as defrosting operations are cycling operations. According to Lee, each defrosting cycle is triggered by a pressure being higher that a threshold). 

Regarding claim 4:
Lee as modified discloses all the limitations.
Lee further discloses wherein the operation step further comprises driving a fan to supply air heat-exchanged with the evaporator to the storage compartment (this limitation is inherently present. Fan #7 of Lee operates during normal cooling operation to supply air heat-exchanged with the evaporator to the storage compartment).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 0120536 B1) in view of MIT OpenCourseWare, Dynamics and Control II, 2008.

Regarding claims 9-10, Lee discloses all of the limitations, but does not disclose the features of claims 9-10.

However, MIT OpenCourseWare, Dynamics and Control II, 2008 teaches (see page 2) that dynamic system responses are characterized by settling times, among other attributes, where the settling time refers to the time necessary for the system response to stabilize after a step input. In the instant case, the step input is the starting of the fan in Lee and the response is the pressure differential across the evaporator.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to, after performing the first defrosting operation, i.e. after defrosting the evaporator, to activate the fan to supply cool air to the storage compartment and to wait a predetermined amount of time after starting the fan to start measuring the pressure differential, where the predetermine amount of time is at least a settling time of the pressure differential according to the fan speed commanded.

One of ordinary skills would have recognized that doing so would have ensured that the pressure differential readings are accurate as to current system conditions and thereby reducing false positives for defrost needs.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 0120536 B1) in view of Worley (US 20130160471 A1).

Regarding claim 11:
Lee discloses all of the limitations, but does not disclose the features of claim 11.
However, Worley teaches activating the evaporator fan after a predetermined time delay after defrosting in order to allow for evaporator drip time (see [0056] and Fig. 3, step #128).



One of ordinary skills would have recognized that doing so would have allowed proper for water collection from the defrost operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jeong (KR 10-0652775) discloses a refrigerator that uses a heater to performs defrosting operations based on pressure difference across the evaporator.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/LIONEL NOUKETCHA/Examiner, Art Unit 3763